*365Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patrick Parker appeals the district court’s order granting Defendants’ motions for summary judgment or to dismiss for failure to state a claim Parker’s 42 U.S.C. § 1983 (2012) action alleging deliberate indifference to his medical needs. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm substantially for the reasons stated by the district court. Parker v. Ober, No. 2:13-cv-00490-MSD-DEM (E.D.Va. filed Aug. 25, 2015 & entered Aug. 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.